DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2021 has been entered. 
Status of Claims
Claims 11, 14-15, 17-18, 20-26 are pending.
Response to Arguments
Applicant’s arguments, see page 1, filed 3 August 2021, with respect to the rejection(s) of claim(s) 23-25 under 35 USC§112 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 3 August 2021, with respect to the rejection(s) of claim(s) 21-22 under 35 USC§112 and claims 11, 14-15, 17-18, 20-26 under 35 USC§103, have been fully considered but they are not persuasive. The rejections have been maintained for the reasons below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rendered indefinite by the presence of the following terms: receiving and threshold.
Applicant has not defined the term “receiving” in reference to the instant process.  This term can be defined various ways such as: 
To hear or see (information, for example)
To regard with approval or disapproval
To experience or be subjected to
To take in, hold, or contain
To take in and convert
Applicant has not defined the term “threshold” in reference to the instant process.  
This term can be defined various ways such as: 
A piece of wood or stone placed beneath a door; a doorsill
 The place or point of beginning; the outset:
The point that must be exceeded to begin producing a given effect or result or to elicit a response
Based on the various definitions list supra, the claim is rendered indefinite.

Response to applicant’s arguments dated 3 August 2021
Claims 21-22 remain rejected under 35 USC§112 2nd.  Claim 21 is still rendered indefinite by the words receiving and threshold and claim 22 still does not indicate where in the process these two steps take place.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-15, 17-18, 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosky (US 2017/0051231, hereafter US Pub’231), in view of Zhang CN’152 (CN 105644152 (A), hereafter CN’152; English translation) and further in view of Lu et al. (US 2012/0046394, hereafter US Pub’394).

 	Dependent claims 17, 22-25 further limit the method. 
However, US Pub’231 discloses a method for extracting oil from the cannabis plant. The method of US Pub’231 comprises drying the cannabis plant; chopping or grinding the plant parts together or separately into small pieces; mixing the pieces with a fluid that may or may not contain solvents; and passing the mixture through a controlled cavitation zone. Within the cavitation zone, high intensity shock waves and the corresponding highly energetic pressure variations penetrate the cannabis pieces within the mixture. This, in turn, liberates CBD, THC, oils, and other 20 compounds entrapped within the pieces through a number of processes. (pp. 1, [0006]). The fluid may be water or solvent. (pp. 2, [0013]). The solvent can include alcohols. (pp. 2, 
[0017]). The remaining lignin from the cannabis pieces is separated from the mixture of fluid and ground or chopped pieces of the cannabis plant. (pp. 2, [0016]). A heat exchanger is used to remove heat from the mixture generated in the cavitation zone. 
(pp. 2, [0015] & [0018]).
The difference between the instantly claimed invention and US Pub’231 is as follows: applying cryogen to the biomass to render brittle the biomass; converting a crop into bioplastic or biocomposite material; and converting a crop biomass into a building material. 

(Abstract & pp. 3 step 2)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of US Pub’231  to extract THC or CBD or other oils from biomass, such as cannabis, and modify the method by using the known technique of treating biomass (cannabis plant material) with a liquid nitrogen (cryogenic liquid) to freeze the biomass to a state where it could be crushed, ground, chopped or pulverized before it is added to a liquid (fluid) to form a mixture that is subjected to cavitation. Motivation for freezing the raw material is found in the teaching of CN’152 where it is stated that this method prevents the harm caused to the seed by high temperature and high pressure. (pp. 2. Last sentence). 
The technique freezing biomass with a cryogenic like liquid nitrogen and then crushing the frozen biomass into smaller pieces to prior to solvent extraction was part of the ordinary capabilities of a person of ordinary skill in the art before the effective filing date of the instantly claimed invention, in view of the teaching of CN’152 . Variations of particular work available in one field of endeavor may be prompted by design incentives and other market forces, either in same field or different one, and if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability; similarly, if particular technique has been used to improve one device, and 
With regard to converting a crop into bioplastic or biocomposite material; and converting a crop biomass into a building material, the Examiner turns to the teaching of US Pub’231 and US Pub’394. In the method of US Pub’231 the remaining lignin from the cannabis pieces is separated from the mixture and the CBD, THC and other oils and compounds. (pp. 2, [0016]). It is generally known that lignin is the woody component of the cannabis plant. US Pub’394 discloses the production a material comprised of hemp fiber and recycled high density polyethylene matrix. (Abstract & pp. 1, [0007]). The composite material produced may be used as building material and infrastructure material or high-performance structural material. (pp. 4, [0049]). These limitations are deemed to be obvious absent a showing of unexpected results. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of
35USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

US Pub’231 discloses a system applicable to the process of claim 21.  The instant claims differ in that sensors are specifically stated as being present.  However, US Pub’231 indicates the differ stations within the system communicates with each other.  The use of sensors as a means of communication is a routine modification well within the skill of one of ordinary skill in the art.
Claims 21-25 and 17 remain rejected under 35 USC§103 because the applicant argues limitations that are not in claim 21. Applicant argues that USPub'231 and CN'152 are non-analogous art because they teach away from the instant preparation of the cannabis or hemp biomass and the solvents used for cryogenically freezing the biomass. As stated in the previous office actions (mail dates 24 March 2021 & 20 July 2021), USPub'231 specifically discloses cannabis as the biomass and is deficient regarding cryogenically processing the biomass.
Response to applicant’s arguments dated 3 August 2021
Claims 11, 14-15, 17-18, 20-26 remain rejected under 35 USC§103 because 
 applicant argues limitations that are not in claim 21. 
In response to applicant's argument that USPub'231 and CN'152 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, applicant argues that USPub'231 and CN'152 are non-analogous art because they teach away from the instant preparation of the cannabis or hemp biomass and the solvents used for cryogenically freezing the biomass. As stated in the previous office actions (mail dates 24 March 2021 & 20 July 2021), USPub'231 specifically discloses cannabis as the biomass and is deficient regarding cryogenically processing the biomass.
CN'152 was cited to teach cryogenics can be applied to oil-containing biomass before cavitation. CN'152 teaches the technique of freezing biomass with cryogenic liquid nitrogen and then crushing the frozen biomass into smaller pieces before solvent extraction was part of the ordinary capabilities of a person of ordinary skill in the art.
USPub'394 discloses the application of the cannabis plant in the production of composite material for building material and infrastructure.
Considering the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622